Citation Nr: 1110487	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-15 325A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Eligibility for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had approximately 20 years of active duty service ending with his retirement in August 1979.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 determination of the Regional Office (RO) and Insurance Center (IC) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania, which denied the Veteran's claim, for Supplemental Service Disabled Veterans' (SRH) Insurance pursuant to 38 U.S.C.A.  § 1922A.  A notice of disagreement was received in November 2008, a statement of the case was issued in April 2009, and a substantive appeal was received in May 2009.  A Board hearing at the local RO was held in December 2010.    

The Board observes that the Veteran's representative withdrew its representation in this case prior to the Board hearing.  At the hearing, the Veteran was informed of his right to try to obtain another representative, but indicated that he wanted to proceed without representation.  


FINDINGS OF FACT

1.  The Veteran filed an application in March 2008 for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A.

2.  The Veteran was born in December 1940, according to his insurance application.

3.  At the time the Veteran filed his application for SRH insurance, he was over 65 years of age.


CONCLUSION OF LAW

The criteria to establish eligibility for Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A have not been met.  38 U.S.C.A.  §§ 1912, 1922, 1922A (West 2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 1922, a veteran may be entitled to Service Disabled Veterans' (RH) Insurance when it is determined that he has a compensable service-connected disability and he applies in writing for such insurance within two years of the date service connection was granted.  38 U.S.C.A. § 1922 (West 2002). Veterans insured under 38 U.S.C.A. § 1922, who also qualify for a waiver of premiums paid on that policy, are also eligible for SRH insurance, in an amount up to $20,000 under 38 U.S.C.A. § 1922A.  Applications for SRH insurance must be filed by an eligible veteran within one year of the date on which he/she is granted a waiver of premiums paid for the underlying RH insurance policy, and prior to his/her 65th birthday.  38 U.S.C.A. § 1922A(b), (c) (West 2002).

By way of background, the Veteran filed a claim in March 2005 for service connection for chronic obstructive pulmonary disease (COPD) and emphysema, which was denied by the RO in a July 2005 rating decision.  The Veteran appealed this issue to the Board, which granted service connection in June 2007.  In a September 2007 rating decision, the RO effectuated the Board's decision and assigned a 100 percent disability rating, effective March 21, 2005.  

On February 20, 2008, the Veteran filed an application for RH insurance.  In correspondence dated March 2008, the Veteran was informed that his application for RH insurance had been approved.  A $10,000 Ordinary Life policy was issued, effective February 20, 2008.  That same month, in a separate letter, the Veteran was informed that since he was found to be totally disabled, he was entitled to a waiver of premiums, effective February 20, 2008.  Subsequently, the Veteran filed a claim for SRH insurance that same month.  On his application, he provided that he was born in December 1940, which would have made him 67 at the time of the filing.  Correspondence dated April 2008 informed the Veteran that his application for SRH insurance was not approved because his application had been submitted after his 65th birthday. 

In statements of record and at the Board hearing, the Veteran contended that when he filed his claim for service connection in March 2005, he was 64 years old and since the September 2007 rating decision assigned a 100 percent disability evaluation effective from March 21, 2005, when he was still under 65 years of age, he should be entitled to receive SRH insurance.  His primary argument appears to be that since he filed his service connection claim eight months prior to his 65th birthday, he would have been able to file his application for SRH insurance prior to his 65th birthday if VA had not taken so long to process his claim.  Essentially, he has maintained that his application for SRH was filed following his 65th birthday through no fault of his own.

In the present case, the Veteran was found ineligible for SRH insurance because his application was received in March 2008, when he was over 65 years of age.  As is noted above, only veterans eligible for waivers of RH insurance premiums under 38 U.S.C.A. § 1912 may be awarded SRH insurance.  38 U.S.C.A. § 1922A.  In turn, waivers for RH insurance may only be awarded to veterans who are continuously and totally disabled.  38 U.S.C.A. § 1912(a).  Again, the Veteran has argued that if it had not been for the VA's delay due to having to appeal his claim to the Board in the grant of service connection and assignment of his 100 percent disability evaluation, he would have been able to apply for SRH insurance prior to his 65th birthday; thus, the lateness of his application is the fault of the VA, and the requirement of 38 U.S.C.A. § 1922A(c) should be waived.  However, the date of application of the Veteran's claim for service connection is not controlling; rather, the date of the filing of his application for SRH insurance is the controlling date.

The Board understands the Veteran's contentions.  However, the statutory provisions governing SRH insurance appear to be clear and the Board is bound by such provisions.  The language of 38 U.S.C.A. § 1922A does not afford the VA the authority to waive the requirement that an application for SRH insurance be submitted before the veteran attains 65 years of age.  38 U.S.C.A. § 1922A(c).  Consequently, because the Veteran's application for SRH insurance was received after he attained 65 years of age, it must be denied.  Where, as here, the law is dispositive of the claim, the Board is bound by the law. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal must be denied.  

In conclusion, the Board observes that the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 and 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a), provides, among other things, for notice and assistance to claimants under certain circumstances.  Congress, in enacting the statute, noted the importance of balancing the duty to assist with "the futility of requiring VA to develop claims where there is no reasonable possibility that the assistance would substantiate the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) (quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. Rockefeller)).  When the law and not the evidence is dispositive of the claim, the VCAA is not applicable.  See Mason, 16 Vet.App. at 132 (VCAA not applicable to a claim for nonservice-connected pension when the claimant did not serve on active duty during a period of war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA did not affect a federal statute that prohibited payment of interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the law is dispositive in the instant claim, the VCAA is not applicable.  Nevertheless, even if it the VCAA was applicable in this case, the record show that in a January 2009 letter, the RO informed the Veteran of the information and evidence necessary to substantiate his claim.  Further, the Veteran has not asserted that he filed a claim for SRH insurance prior to his 65th birthday (the basis for the denial), and he has not identified any pertinent existing evidence that has not been obtained.  Thus, any further development consistent with the dictates of VCAA would not result in a different outcome of the matter on appeal.


ORDER

Entitlement to Supplemental Service Disabled Veterans' (SRH) Insurance under 38 U.S.C.A. § 1922A is not warranted.  The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


